Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 6, 2020

                                    No. 04-19-00812-CV

                              Ken KINSEY and Arty Straehla,
                                      Appellants

                                              v.

                              AL GLOBAL SERVICES, LLC,
                                      Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI22581
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

       The Appellants' Motion for Extension of Time to File Reply Brief is hereby GRANTED.
Time is extended until May 15, 2020. No further extensions absent extraordinary circumstances.

       It is so ORDERED on May 6, 2020.

                                                          PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ
                    CLERK OF COURT